UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number - 21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Gordon M. Shone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: -663-3000 Date of fiscal year end: March 31 Date of reporting period: December 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - December 31, 2008 (Unaudited) (showing percentage of total net assets) Rainier Growth Fund Shares or Principal Amount Value COMMON STOCKS - 97.87% Advertising - 0.28% Omnicom Group, Inc. 91,325 $ 2,458,469 Aerospace - 3.97% Boeing Company 83,025 3,542,677 Raytheon Company 250,850 12,803,384 United Technologies Corp. 340,875 18,270,900 34,616,961 Agriculture - 2.89% Monsanto Company 358,550 25,223,993 Apparel & Textiles - 2.81% NIKE, Inc., Class B 480,525 24,506,775 Banking - 0.88% Northern Trust Corp. 146,275 7,626,779 Biotechnology - 2.77% Genentech, Inc. * 182,850 15,160,093 Genzyme Corp. * 134,800 8,946,676 24,106,769 Building Materials & Construction - 0.66% Foster Wheeler, Ltd. * 247,100 5,777,198 Cable & Television - 1.82% DIRECTV Group, Inc. * 693,700 15,892,667 Cellular Communications - 0.43% America Movil SAB de CV, Series L, ADR 119,975 3,718,025 Chemicals - 1.66% Praxair, Inc. 244,050 14,486,808 Coal - 1.03% CONSOL Energy, Inc. 313,400 8,956,972 Computers & Business Equipment - 9.15% Apple, Inc. * 233,125 19,897,219 BancTec, Inc. * (d)(e)(f) 197,027 739,609 Cisco Systems, Inc. * 1,370,350 22,336,705 Cognizant Technology Solutions Corp., Class A * 568,400 10,265,304 Hewlett-Packard Company 624,475 22,662,198 Research In Motion, Ltd. * 93,625 3,799,302 79,700,337 Construction & Mining Equipment - 0.51% Bucyrus International, Inc., Class A 242,370 4,488,692 Cosmetics & Toiletries - 4.80% Avon Products, Inc. 478,650 11,501,959 Colgate-Palmolive Company 90,500 6,202,870 Procter & Gamble Company 389,725 24,092,800 41,797,629 Crude Petroleum & Natural Gas - 1.73% Devon Energy Corp. 189,300 12,438,903 Pioneer Natural Resources Company 162,925 2,636,126 15,075,029 Electrical Equipment - 1.11% Emerson Electric Company 263,800 9,657,718 Electrical Utilities - 1.38% Entergy Corp. 145,000 12,053,850 Rainier Growth Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Electronics - 0.51% Amphenol Corp., Class A 185,800 $ 4,455,484 Financial Services - 8.30% BlackRock, Inc. (a) 34,225 4,591,284 Charles Schwab Corp. 956,475 15,466,201 IntercontinentalExchange, Inc. * 156,025 12,862,701 State Street Corp. 427,850 16,827,340 Visa, Inc. 430,225 22,565,301 72,312,827 Food & Beverages - 2.47% PepsiCo, Inc. 393,350 21,543,780 Healthcare Products - 4.03% Alcon, Inc. 246,950 22,025,470 Becton, Dickinson & Company 125,150 8,559,008 Intuitive Surgical, Inc. * 35,950 4,565,291 35,149,769 Healthcare Services - 1.11% Aveta, Inc. * (f) 97,210 654,983 Express Scripts, Inc. * 163,475 8,987,855 9,642,838 Hotels & Restaurants - 3.29% McDonald's Corp. 461,550 28,703,795 Internet Content - 2.54% Gomez, Inc. * (d) (e) 328 0 Google, Inc., Class A * 71,950 22,135,418 Internet Retail - 1.63% Amazon.com, Inc. * 276,700 14,189,176 Manufacturing - 1.48% ABB, Ltd., SADR 504,175 7,567,667 SPX Corp. 131,600 5,336,380 12,904,047 Medical Instruments - 0.00% Laser Medical Corp. * (d) (e) 491,800 0 Metal & Metal Products - 1.57% Precision Castparts Corp. 230,075 13,684,861 Petroleum Services - 1.49% Transocean, Ltd. * 275,133 13,000,034 Pharmaceuticals - 9.73% Abbott Laboratories 352,400 18,807,588 Allergan, Inc. 213,050 8,590,176 Celgene Corp. * 351,475 19,429,538 Gilead Sciences, Inc. * 393,575 20,127,426 Teva Pharmaceutical Industries, Ltd., SADR (a) 419,325 17,850,665 84,805,393 Railroads & Equipment - 2.20% Norfolk Southern Corp. 406,675 19,134,059 Retail Grocery - 1.85% The Kroger Company 612,050 16,164,241 Retail Trade - 5.67% CVS Caremark Corp. 594,625 17,089,522 GameStop Corp., Class A * 378,200 8,191,812 Lowe's Companies, Inc. 299,600 6,447,392 The accompanying notes are an integral part of the financial statements. 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - December 31, 2008 (Unaudited) - continued (showing percentage of total net assets) Rainier Growth Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Retail Trade (continued) Wal-Mart Stores, Inc. 315,550 $ 17,689,733 49,418,459 Semiconductors - 3.60% Broadcom Corp., Class A * 665,050 11,285,898 Intel Corp. 1,137,925 16,681,981 Intersil Corp., Class A 366,725 3,370,203 31,338,082 Software - 4.22% Autodesk, Inc. * 146,975 2,888,059 Microsoft Corp. 611,325 11,884,158 Oracle Corp. * 1,241,250 22,007,362 36,779,579 Telecommunications Equipment & Services - 3.03% American Tower Corp., Class A * 307,450 9,014,434 QUALCOMM, Inc. 484,675 17,365,905 26,380,339 Transportation - 1.27% Expeditors International of Washington, Inc. 332,825 11,073,088 TOTAL COMMON STOCKS (Cost $1,122,870,564) $ 852,959,940 PREFERRED STOCKS - 0.00% Internet Content - 0.00% Gomez, Inc., Class A * (d) (e) 6,427 0 Medical Instruments - 0.00% Laser Medical Corp., Series A * (d) (e) 500,000 0 Laser Medical Corp., Series B * (d) (e) 500,000 1 1 TOTAL PREFERRED STOCKS (Cost $1,230,942) $ 1 SHORT TERM INVESTMENTS - 0.28% John Hancock Cash Investment Trust, 1.2465% (c)(g) $ 2,412,900 $ 2,412,900 TOTAL SHORT TERM INVESTMENTS (Cost $2,412,900) $ 2,412,900 REPURCHASE AGREEMENTS - 3.01% Repurchase Agreement with State Street Corp. dated 12/31/2008 at zero coupon to be repurchased at $26,271,000 on 1/2/2009, collateralized by $26,835,000 U.S. T-BILLS, 0.00% due 07/02/2009 (valued at $26,800,115, including interest) $ 26,271,000 $ 26,271,000 TOTAL REPURCHASE AGREEMENTS (Cost $26,271,000) $ 26,271,000 Total Investments (Rainier Growth Fund) (Cost $1,152,785,406)  - 101.16% $ Liabilities in Excess of Other Assets - (1.16)% TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. The accompanying notes are an integral part of the financial statements. 2 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - December 31, 2008 (Unaudited) - continued (showing percentage of total net assets) Key to Security Abbreviations and Legend ADR - American Depositary Receipts SADR - Sponsored American Depositary Receipts * Non-Income Producing (a) All or a portion of this security was out on loan. (c) The investment is an affiliate of the fund, the adviser and/or the subadviser. (d) Direct placement securities are restricted to resale. The Fund may be unable to sell a direct placement security and it may be more difficult to determine a market value for a direct placement security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a direct placement security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is shown below: Value as a percentage of Acquisition Fund's net Value as of Issuer, description date Acquisition cost assets December 31, 2008 BancTec, Inc. common stock 6/20/2007 $ 0.08% $ Gomez, Inc. common stock 9/10/2002 2,177,612 0 0 preferred stock 1/23/2006 64,275 0 0 Laser Medical Corp, Inc. common stock 1/12/1998 50 0 0 preferred stock, Series A 1/12/1998 500,000 0 1 preferred stock, Series B 4/5/2000 666,667 0 0 Total 0.08% $ (e) Security Fair Valued on December 31, 2008. (f) 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. (g) John Hancock Cash Investment Trust is managed by MFC Global Investment Management (U.S.), LLC, and represents investment of securities lending collateral. The rate shown is the seven-day effective yield at period end.  At December 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $1,156,774,870. Net unrealized depreciation aggregated $275,131,029, of which $7,739,345 related to appreciated investment securities and $282,870,374 related to depreciated investment securities. The accompanying notes are an integral part of the financial statements. 3 Notes to portfolio of investments Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are value based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC, a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, are valued at their net asset value each business day. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of December 31, 2008: INVESTMENTS OTHER FINANCIAL Valuation Inputs IN SECURITIES INSTRUMENTS* Level 1  Quoted Prices $853,978,248 - Level 2  Other Significant Observable Inputs 26,271,000 - Level 3  Significant Unobservable Inputs 1,394,593 - Total $881,643,841 - * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: INVESTMENTS IN OTHER FINANACIAL SECURITIES INSTRUMENTS Balance as of March 31, 2008 $- - Accrued discounts/premiums - - Realized gain (loss) - - Change in unrealized appreciation (depreciation) (8,054,985) - Net purchases (sales) 9,449,578 - Transfers in and/or out of Level 3 - - Balance as of December 31, 2008 - Repurchase agreement The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement through its custodian, it receives delivery of securities, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the market value is generally at least 102% of the repurchase amount. The Fund will take constructive receipt of all securities underlying the repurchase agreements it has entered into until such agreements expire. If the seller defaults, the Fund would suffer a loss to the extent that proceeds from the sale of underlying securities were less than the repurchase amount. The Fund may enter into repurchase agreements maturing within seven days with domestic dealers, banks or other financial institutions deemed to be creditworthy by the Adviser. Collateral for certain tri-party repurchase agreements is held at the custodian bank in a segregated account for the benefit of the Fund and the counterparty. Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 102% of the market value of the loaned securities for U.S. equity and corporate securities and 105% for foreign equity and corporate securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. The Fund may receive compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. Risks and uncertainties Concentration risk The Fund may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - December 31, 2008 (Unaudited) (showing percentage of total net assets) Leveraged Companies Fund Shares or Principal Amount Value COMMON STOCKS - 70.18% Aerospace - 0.88% AAR Corp. * 315 $ 5,799 Air Travel - 49.03% Allegiant Travel Company * 250 12,143 Delta Air Lines, Inc. * 15,843 181,561 Pinnacle Airlines Corp. * 6,100 10,370 UAL Corp. * 3,215 35,429 US Airways Group, Inc. * 11,000 85,030 324,533 Auto Parts - 0.91% Federal Mogul Corp. * 800 3,384 Tenneco, Inc. * 894 2,637 6,021 Broadcasting - 1.16% Canadian Satellite Radio Holdings, Inc. * 5,900 3,345 Sirius XM Radio, Inc. * 35,906 4,309 7,654 Cable & Television - 7.15% Cablevision Systems Corp., Class A 1,995 33,596 Charter Communications, Inc., Class A * 23,800 1,947 Time Warner Cable, Inc. * 550 11,797 47,340 Chemicals - 5.17% American Pacific Corp. * 3,065 24,674 Rhodia SA 1,500 9,518 34,192 Financial Services - 0.80% Goldman Sachs Group, Inc. 35 2,954 Ultra ProShares * 90 2,368 5,322 Insurance - 0.24% American International Group, Inc. 1,000 1,570 International Oil - 0.26% Dominion Petroleum, Ltd., GDR * 33,000 1,686 Leisure Time - 1.16% Isle of Capri Casinos, Inc. * (a) 1,450 4,640 MTR Gaming Group, Inc. * 1,800 3,024 7,664 Paper - 0.04% Smurfit-Stone Container Corp. * 1,125 287 Retail Trade - 1.69% CVS Caremark Corp. 140 4,024 Walgreen Company 290 7,154 11,178 Sanitary Services - 1.31% Republic Services, Inc. 351 8,701 Software - 0.38% Microsoft Corp. 130 2,527 TOTAL COMMON STOCKS (Cost $589,323) $ 464,474 Leveraged Companies Fund (continued) Shares or Principal Amount Value PREFERRED STOCKS - 5.55% Financial Services - 5.55% CIT Group, Inc., 7.75% $ 21,771 iStar Financial, Inc., Series E, 7.875% 400 1,536 iStar Financial, Inc., Series F, 7.80% 2,550 9,690 iStar Financial, Inc., Series G, 7.65% 375 1,406 iStar Financial, Inc., Series I, 7.50% 650 2,360 36,763 TOTAL PREFERRED STOCKS (Cost $81,854) $ 36,763 CORPORATE BONDS - 11.51% Advertising - 1.97% R.H. Donnelley Corp. 8.875% due 10/15/2017 87,000 13,050 Auto Parts - 1.72% Tenneco Automotive, Inc. 8.625% due 11/15/2014 30,000 11,400 Cable & Television - 0.27% Charter Communications Holdings I LLC 9.92% due 04/01/2014 45,000 1,800 Containers & Glass - 0.13% Smurfit-Stone Container Enterprises, Inc. 8.375% due 07/01/2012 5,000 825 Leisure Time - 5.21% Fontainebleau Las Vegas Holdings 10.25% due 06/15/2015 (f) 100,000 9,750 Greektown Holdings LLC 10.75% due 12/01/2013 ^ (f) 52,000 12,220 Isle of Capri Casinos, Inc. 7.00% due 03/01/2014 12,000 5,100 Majestic Star Casino LLC 9.50% due 10/15/2010 ^ 5,000 1,400 MTR Gaming Group, Inc., Series B 9.00% due 06/01/2012 6,000 3,360 Trump Entertainment Resorts, Inc. 8.50% due 06/01/2015 20,000 2,650 34,480 Manufacturing - 0.91% Vitro SAB de CV 9.125% due 02/01/2017 20,000 6,000 Publishing - 1.30% Idearc, Inc. 8.00% due 11/15/2016 115,000 8,625 TOTAL CORPORATE BONDS (Cost $258,882) $ 76,180 CONVERTIBLE BONDS - 7.51% Air Travel - 6.74% AMR Corp. 4.50% due 02/15/2024 12,000 11,661 Pinnacle Airlines Corp. 3.25% due 02/15/2025 7,000 4,649 UAL Corp. 4.50% due 06/30/2021 57,000 28,283 44,593 The accompanying notes are an integral part of the financial statements. 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - December 31, 2008 (Unaudited) - continued (showing percentage of total net assets) Leveraged Companies Fund (continued) Shares or Principal Amount Value CONVERTIBLE BONDS (continued) Insurance - 0.77% MBIA Insurance Company 14.00% due 01/15/2033 (f) $ 10,000 $ 5,100 TOTAL CONVERTIBLE BONDS (Cost $57,064) $ 49,693 SHORT TERM INVESTMENTS - 5.02% John Hancock Cash Investment Trust, 1.6231% (c)(g) $ 3,250 $ 3,250 U.S. Treasury Bills 0.01% due 06/11/2009 30,000 29,975 TOTAL SHORT TERM INVESTMENTS (Cost $33,225) $ 33,225 Total Investments (Leveraged Companies Fund) (Cost $1,020,348)  - 99.77% $ Other Assets in Excess of Liabilities - 0.23% TOTAL NET ASSETS - 100.00% $ Key to Security Abbreviations and Legend GDR - Global Depository Receipts Footnotes Percentages are stated as a percent of net assets. ^ Non-Income Producing, issuer is in bankruptcy and is in default of interest payments * Non-Income Producing (a) All or a portion of this security was out on loan. (c) The investment is an affiliate of the fund, the adviser and/or the subadviser. (f) 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. (g) John Hancock Cash Investment Trust is managed by MFC Global Investment Management (U.S.), LLC, and represents investment of securities lending collateral. The rate shown is the seven-day effective yield at period end.  At December 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $1,020,348. Net unrealized depreciation aggregated $360,013, of which $146,380 related to appreciated investment securities and $506,393 related to depreciated investment securities. The accompanying notes are an integral part of the financial statements. 2 Open forward foreign currency contracts as of December 31, 2008, were as follows: Principal Amount Unrealized Currency Covered by Contract Settlement Date Appreciation Sells Euro 20,110 Jan 2009 $940 Notes to portfolio of investments Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are value based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC, a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, are valued at their net asset value each business day. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of December 31, 2008: INVESTMENTS OTHER FINANCIAL Valuation Inputs IN SECURITIES INSTRUMENTS* Level 1  Quoted Prices $493,282 - Level 2  Other Significant Observable Inputs 167,053 - Level 3  Significant Unobservable Inputs - - Total - * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 102% of the market value of the loaned securities for U.S. equity and corporate securities and 105% for foreign equity and corporate securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. The Fund may receive compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. Forward foreign currency contracts The Fund may enter into foreign currency contracts in connection with settling planned purchases or sales of securities, to hedge the currency exposure associated with some or all of a Funds securities or as a part of an investment strategy. A foreign currency contract is an agreement between two parties to buy and sell a currency at a set price on a future date. The market value of a foreign currency contract fluctuates with changes in foreign currency exchange rates. Foreign currency contracts are marked to market daily and the change in value is recorded by a Fund as an unrealized gain or loss. Realized gains or losses equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed are recorded upon delivery or receipt of the currency. These contracts may involve market risk in excess of the unrealized gain or loss reflected on the Statements of Assets and Liabilities. In addition, a Fund could be exposed to risk if the counterparties are unable to meet the terms of the contracts or if the value of the currency changes unfavorably to the U.S. dollar. In connection with these contracts, securities may be identified as collateral in accordance with the terms of the respective contracts. The books and records of the Funds are maintained in U.S. Dollars. Investment securities and other assets and liabilities denominated in a foreign currency are translated into U.S. dollars at the prevailing exchange rates at period end. Purchases and sales of investment securities, income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of the transactions. Net realized and unrealized gains and losses on foreign currency transactions represent net gains and losses between trade and settlement dates on securities transactions, the disposition of forward foreign currency exchange contracts and foreign currencies, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. That portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments. The Funds may be subject to capital gains and repatriation taxes imposed by certain countries in which they invest. Such taxes are generally based upon income and/or capital gains earned or repatriated. Taxes are accrued based upon net investment income, net realized gains and net unrealized appreciation. Risks and uncertainties Concentration risk The Fund may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. Derivatives and counterparty risk The use of derivative instruments may involve risks different from, or potentially greater than, the risks associated with investing directly in securities. Specifically, derivative instruments exposes a fund to the risk that the counterparty to an over-the-counter (OTC) derivatives contract will be unable or unwilling to make timely settlement payments or otherwise to honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. If the counterparty defaults, the fund will have contractual remedies, but there is no assurance that the counterparty will meet its contractual obligations or that, in the event of default, the fund will succeed in enforcing them. Fixed income risk Fixed income securities are subject to credit and interest rate risk and involve some risk of default in connection with principal and interest payments. Risks associated with foreign investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example, there is generally less information available about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of funds or other assets of the Fund, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S. companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - December 31, 2008 (Unaudited) (showing percentage of total net assets) Disciplined Value Fund Shares or Principal Amount Value COMMON STOCKS - 96.86% Advertising - 1.22% Omnicom Group, Inc. 21,825 $ 587,529 Aerospace - 2.06% Lockheed Martin Corp. 5,365 451,089 United Technologies Corp. 10,080 540,288 991,377 Apparel & Textiles - 2.27% Mohawk Industries, Inc. * 10,780 463,217 NIKE, Inc., Class B 12,400 632,400 1,095,617 Auto Parts - 0.49% BorgWarner, Inc. 4,060 88,386 Johnson Controls, Inc. 5,480 99,517 Magna International, Inc., Class A 1,605 48,038 235,941 Banking - 2.04% Bank of America Corp. 25,370 357,210 KeyCorp 19,450 165,714 Marshall & Ilsley Corp. 16,340 222,877 National City Corp. 131,125 237,336 983,137 Broadcasting - 0.80% Liberty Media Corp. - Entertainment, Series A * 22,188 387,846 Building Materials & Construction - 0.11% KBR, Inc. 3,540 53,808 Business Services - 1.44% Accenture, Ltd., Class A 8,900 291,831 Moody's Corp. 20,120 404,211 696,042 Cellular Communications - 0.90% Vodafone Group PLC 21,187 433,062 Chemicals - 0.55% PPG Industries, Inc. 6,250 265,188 Computers & Business Equipment - 3.50% Hewlett-Packard Company 27,348 992,459 International Business Machines Corp. 7,700 648,032 Seagate Technology 9,935 44,012 1,684,503 Crude Petroleum & Natural Gas - 3.39% Devon Energy Corp. 11,175 734,309 EOG Resources, Inc. 13,495 898,497 1,632,806 Domestic Oil - 0.45% Helix Energy Solutions Group, Inc. * 29,630 214,521 Drugs & Health Care - 1.47% Wyeth 18,910 709,314 Electrical Utilities - 3.49% Allegheny Energy, Inc. 22,600 765,236 Edison International 13,505 433,781 PG&E Corp. 12,405 480,197 1,679,214 Disciplined Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Electronics - 0.48% Arrow Electronics, Inc. * 10,210 $ 192,356 Flextronics International, Ltd. * 15,565 39,847 232,203 Energy - 0.12% McDermott International, Inc. * 5,985 59,132 Financial Services - 14.38% Bank of New York Mellon Corp. 28,232 799,813 Brookfield Asset Management, Inc. 7,850 119,869 Capital One Financial Corp. 11,240 358,444 Discover Financial Services 58,965 561,936 Franklin Resources, Inc. 12,035 767,592 JPMorgan Chase & Company 58,540 1,845,766 NYSE Euronext 4,225 115,681 SEI Investments Company 5,950 93,475 SLM Corp. * 44,080 392,312 State Street Corp. 13,510 531,348 Wells Fargo & Company 45,400 1,338,392 6,924,628 Food & Beverages - 1.15% Dr Pepper Snapple Group, Inc. * 34,135 554,694 Healthcare Products - 4.23% Johnson & Johnson 34,036 2,036,374 Healthcare Services - 3.92% DaVita, Inc. * 10,605 525,690 Lincare Holdings, Inc. * 20,480 551,526 McKesson Corp. 14,765 571,849 WellPoint, Inc. * 5,655 238,245 1,887,310 Holdings Companies/Conglomerates - 3.20% Berkshire Hathaway, Inc., Class B * 480 1,542,720 Homebuilders - 0.10% NVR, Inc. * 105 47,906 Household Products - 1.29% Clorox Company 11,175 620,883 Industrial Machinery - 0.99% Cummins, Inc. 5,035 134,585 Dresser-Rand Group, Inc. * 11,755 202,774 Ingersoll-Rand Company, Ltd., Class A 7,920 137,412 474,771 Industrials - 1.90% General Electric Company 56,380 913,356 Insurance - 8.98% ACE, Ltd. 13,314 704,577 Assurant, Inc. 13,730 411,900 Loews Corp. 44,925 1,269,131 Marsh & McLennan Companies, Inc. 10,065 244,277 Nationwide Financial Services, Inc., Class A 5,200 271,492 Reinsurance Group of America, Inc. 16,840 721,089 The Travelers Companies, Inc. 15,519 701,459 4,323,925 International Oil - 6.50% Canadian Natural Resources, Ltd. 11,780 470,964 The accompanying notes are an integral part of the financial statements. 1 JOHN HANCOCK FUNDS III PORTFOLIO OF INVESTMENTS - December 31, 2008 (Unaudited) - continued (showing percentage of total net assets) Disciplined Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) International Oil (continued) Exxon Mobil Corp. 23,074 $ 1,841,997 Talisman Energy, Inc. 81,655 815,734 3,128,695 Internet Retail - 0.62% eBay, Inc. * 17,610 245,836 Expedia, Inc. * 6,235 51,376 297,212 Internet Software - 0.61% Symantec Corp. * 21,630 292,438 Leisure Time - 0.53% Electronic Arts, Inc. * 6,225 99,849 International Game Technology 8,530 101,422 MGM Mirage, Inc. * 4,045 55,659 256,930 Manufacturing - 2.24% Honeywell International, Inc. 15,695 515,267 Illinois Tool Works, Inc. 6,665 233,608 Siemens AG, SADR 4,335 328,376 1,077,251 Metal & Metal Products - 0.20% Precision Castparts Corp. 1,640 97,547 Multimedia - 0.76% Time Warner, Inc. 36,410 366,285 Petroleum Services - 2.32% Halliburton Company 35,485 645,117 PetroHawk Energy Corp. * 14,685 229,527 Pride International, Inc. * 15,060 240,659 1,115,303 Pharmaceuticals - 1.23% Schering-Plough Corp. 34,705 591,026 Publishing - 0.75% McGraw-Hill Companies, Inc. 15,595 361,648 Railroads & Equipment - 0.49% Union Pacific Corp. 4,935 235,893 Real Estate - 1.71% Annaly Capital Management, Inc., REIT 52,015 825,478 Retail Grocery - 0.73% Safeway, Inc. 14,870 353,460 Retail Trade - 3.92% Advance Auto Parts, Inc. 19,260 648,099 Home Depot, Inc. 21,395 492,513 Ross Stores, Inc. 3,565 105,988 Staples, Inc. 20,110 360,371 The TJX Companies, Inc. 13,595 279,649 1,886,620 Semiconductors - 1.65% Analog Devices, Inc. 7,050 134,091 MEMC Electronic Materials, Inc. * 2,895 41,341 NVIDIA Corp. * 6,420 51,809 Taiwan Semiconductor Manufacturing Company, Ltd., SADR 56,515 446,468 Disciplined Value Fund (continued) Shares or Principal Amount Value COMMON STOCKS (continued) Semiconductors (continued) Texas Instruments, Inc. 7,940 $ 123,229 796,938 Software - 2.90% Adobe Systems, Inc. * 4,805 102,298 Microsoft Corp. 23,849 463,625 Oracle Corp. * 46,900 831,537 1,397,460 Steel - 0.47% Allegheny Technologies, Inc. 4,180 106,715 United States Steel Corp. 3,260 121,272 227,987 Telephone - 1.94% Harris Corp. 24,510 932,606 Tobacco - 2.37% Philip Morris International, Inc. 20,782 904,225 UST, Inc. 3,395 235,545 1,139,770 TOTAL COMMON STOCKS (Cost $56,851,665) $ 46,648,354 SHORT TERM INVESTMENTS - 2.97% State Street Euro Dollar Time Deposit 0.01% due 01/02/2009 $ 1,429,294 $ 1,429,294 TOTAL SHORT TERM INVESTMENTS (Cost $1,429,294) $ 1,429,294 Total Investments (Disciplined Value Fund) (Cost $58,280,959)  - 99.83% $ Other Assets in Excess of Liabilities - 0.17% TOTAL NET ASSETS - 100.00% $ Footnotes Percentages are stated as a percent of net assets. Key to Security Abbreviations and Legend REIT - Real Estate Investment Trust SADR - Sponsored American Depository Receipts * Non-Income Producing  At December 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $58,280,959. Net unrealized depreciation aggregated $10,203,311, of which $898,176 related to appreciated investment securities and $11,101,487 related to depreciated investment securities. The accompanying notes are an integral part of the financial statements. 2 Notes to portfolio of investments Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are value based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of December 31, 2008: INVESTMENTS OTHER FINANCIAL Valuation Inputs IN SECURITIES INSTRUMENTS* Level 1  Quoted Prices $46,648,354 - Level 2  Other Significant Observable Inputs 1,429,294 - Level 3  Significant Unobservable Inputs - - Total - * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Risks and uncertainties Concentration risk The Fund may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. ITEM 2. CONTROLS AND PROCEDURES. (a) The Registrants principal executive and principal accounting officers have concluded, based upon their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrants management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that has materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. ITEM 3. EXHIBITS. (a) Certifications of principal executive and principal accounting officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Funds III By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: February 26, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: February 26, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: February 26, 2009
